DETAILED ACTION
This office action is in response to after final arguments for application 15/982,658, filed on 05/07/2021.
Claims 1-4 and 6-21 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 05/07/2021, have been entered.
Regarding the objection to claim 6, the objection is withdrawn due to amendment. 

Response to Arguments
Applicant’s arguments, filed 05/07/2021, have been entered.
Regarding rejections of claims 1-4 and 6-21 under 35 U.S.C. 103, Applicant’s arguments have been fully considered and are persuasive. After reviewing technical documentation regarding mini-batch training taught by Franca-Neto, Examiner agrees with Applicant’s assertion that the application of mini-batch training in the lighting state determination system, method, and medium of Mei would not change the number of inputs that Mei utilizes, which is required by the claims. As such, Examiner agrees with Applicant’s assertion that the combination of Mei and Franca-Neto would not result in the instant invention. No 

Allowable Subject Matter
	Claims 1-4 and 6-21 are allowable over the prior art of record.
	The following is an Examiner’s statement of reasons for allowance over the prior art of record. The closest prior art of record is Mei. Mei discloses a system, methods, and other embodiments related to identifying rear indicators of a nearby vehicle.  In one embodiment, a method includes, in 
response to detecting a nearby vehicle, capturing signal images of a rear portion of the nearby vehicle.  The method includes computing a braking state for brake lights of the nearby vehicle that indicates whether the brake lights are presently active by analyzing the signal images according to a brake classifier.  The method includes computing a turn state for rear turn signals of the nearby vehicle that indicates which of the turn signals are presently active by analyzing regions of interest from the signal images according to a turn classifier.  The brake classifier and the turn classifier are comprised of a convolutional neural network and a long short-term memory recurrent neural network (LSTM-RNN).  The method includes providing electronic outputs identifying the braking state and the turn state.
	Mei, taken either individually or in combination with other prior art, fails to teach, suggest, or render obvious a system comprising one or more processors and one or more computer-readable media storing instructions executable by the one or more processors. The instructions, when executed, cause the system to perform operations comprising capturing image data of an environment using an image sensor on an autonomous vehicle, the image data comprising a plurality of frames captured over time and identifying a vehicle in the plurality of the frames as a tracked object in the environment. The system further performs extracting, from a first frame of the image data, first cropped image data representing the tracked object at a first time and extracting, from a second frame of the image data, 
 	Claims 6 and 16 are analogous to claim 1 and allowable over the prior art of record for analogous reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662 

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662